DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is a response to applicant’s preliminary amendment filed 07/17/2019. Claims 1, 47, 97, 107 and 127 are amended. Claims 2-46, 48-96, 98-106, 108-126 and 128-166 are cancelled. Claims 167-181 are new. Claims 1, 47, 97, 107, 127 and 167-181 are currently pending.
Specification
The disclosure is objected to because of the following informalities: Reference character “25” has been used to designate both the cutting device and the second annular contact surface; and reference character “26” has been used to designate both the driving device and the second annular contact surface.  
Appropriate correction is required.
Claim Objections
Claims 47, 97, 127, 167, 173-175 and 179-181 are objected to because of the following informalities:  
In claim 47, Pg. 251, line 5, the phrase “detachably connected by a first fixedly-connected device” should read “detachably connected to the transmission device by a first fixedly-connected device” or similar language.
In claim 47, Pg. 251, line 11, the phrase “inner ring” should read “outer ring”, since the clause is referring to the outer ring.
In claim 97, Pg. 252, line 3, the phrase “inner ring” should read “outer ring”, since the clause is referring to the outer ring.
In claim 127, line 10, “comprises” should read “comprise”.
In claim 127, line 11, there appears to be an erroneous “\”.
In claim 167, line 8, the phrase “the cutting device is configured” should read “the cutting device configured”.
In claim 167, line 14, “heal” should read “healing”.
In claims 173-175, line 5, the phrase “and to the fixed annular knife holder through a spring” should read “and the adjustable annular knife is connected to the fixed annular knife holder through a spring” or similar language to clarify which structure is connected to the fixed annular knife holder, such that the annular handlepiece is openable and closable.
In claims 179-181, line 3, “an” should read “a”.
		Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 47, 97, 107, 127 and 167-181 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the claim recites “the foreskin” in line 12. There is insufficient antecedent basis for this limitation in the claim. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to a foreskin.
	Further, the claim recites “a foreskin” in line 15. It is unclear whether the phrase is referring to the foreskin previously introduced, or introducing a new, separate tissue. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the foreskin previously introduced.
	Regarding claim 127, the claim recites “the positioning cylinder and the cutting device comprises a first annular contact surface”. It is unclear whether the positioning cylinder and the cutting device each have a surface collectively defining a first annular contact surface, the positioning cylinder defines a first annular contact surface, or the cutting device comprises a first annular contact surface. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to at least one of the positioning cylinder and the cutting device defining a first annular contact surface.
	Regarding claim 167, the claim recites “a positioning cylinder” in line 3. It is unclear whether the phrase is referring to the positioning cylinder as previously introduced, or introducing a new, separate positioning cylinder. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the positioning cylinder previously introduced.
	Further, the claim recites “a cutting device” in line 7. It is unclear whether the phrase is referring to the cutting device previously introduced, or a new, separate cutting device. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the cutting device previously introduced.
	Further, the claim recites “wherein the foreskin fixing end… and/or,…. compresses and/or cuts the foreskin, and/or, for applying hemostasis and/or heal for the wound”. It is unclear which structures 
	Regarding claims 173-175, the claims recite “the fixed annular knife holder” in lines 5-6. There is insufficient antecedent basis for this limitation in the claim. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to a fixed annular knife holder.
	Further, the claim recites “the annular handlepiece” in line 6. There is insufficient antecedent basis for this limitation in the claim, since an annular handlepiece has not been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to an annular handlepiece.
	Claims 47, 97, 107, 168-172 and 176-181 are indefinite due to their dependencies on indefinite base claim 1.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 167 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Regarding claim 167, the claim recites “the foreskin crossed the flange” in line 6, which is a positive recitation of the human body. In order to avoid a positive recitation of the human body, the limitation needs to be recited functionally using language such as “configured to”. For examination purposes, the limitation will be interpreted as if recited functionally.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 47, 97, 107, 127 and 167-168 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kadykowski (US 2017/0035487 A1).
	Regarding claim 1, Kadykowski discloses (abstract; Paras. [0028]-[0035]; Figs. 4-9) a prepuce extruding, cutting, hemostasis, and healing assembly (note one of ordinary skill would’ve understood the device of Kadykowski to be fully capable of functioning as a prepuce extruding, cutting, hemostasis, and healing assembly, see MPEP 2111.02 (II), which states that the preamble is not considered a limitation when the body of the claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, and Kadykowski discloses the device cutting a pedicle of tissue, see Para. [0028]) comprising: an ultrasonic wave generating device (energizer 57, which may energize an active cutting surface such as an 
	the ultrasonic wave generating device is configured to generate a plurality of ultrasonic waves (one of ordinary skill would’ve understood the ultrasonic surface to be energized by a plurality of ultrasonic waves, Para. [0031]), and the ultrasonic wave generating device is connected to the transmission device and is configured to transmit the plurality of ultrasonic waves to the transmission device (Para. [0031]; Fig. 4); 
	the transmission device is connected to the circumcision device (Fig. 4) and is configured to transmit the plurality of ultrasonic waves to the circumcision device (dissector instrument 40 transmits energy from energizer 57 to ring set 50, Paras. [0028] and [0031]; Fig. 4); and 
	the circumcision device is configured to compress and/or cut the foreskin, and/or, is configured for hemostasis and/or healing of a wound (note the following limitation is functional, and one of ordinary skill would’ve understood ring set 50 to be fully capable of cutting a foreskin or healing a wound since ring set 50 dissects and cauterizes desired pedicle during active dissection, Paras. [0030] and [0034]); 
	wherein, the plurality of ultrasonic waves are configured for compressing, cutting, hemostasis and healing a foreskin at a junction of an internal and an external tissue of a tip of human (note the following limitation is functional, and one of ordinary skill would’ve understood active cutting surface to be fully capable of compressing, cutting, hemostasis and healing a foreskin as claimed, since ring set 50 may be energized by ultrasonic waves to dissect and cauterize desired pedicle during active dissection, Paras. [0030]-[0031] and [0034]).
	Regarding claim 47, Kadykowski discloses the device of claim 1. Kadykowski further discloses the circumcision device comprises an inner ring (ring segment 51, which is proximal to ring 52 and therefore functions as an inner ring, Para. [0028]; Fig. 4) and an outer ring (ring segment 52, which is distal to ring 51 and therefore functions as an outer ring, Para. [0028]; Fig. 4); wherein the inner ring and the outer ring cooperate with each other (ring segments 51 and 52 form overlapping partial rings to dissect tissue, Para. [0030]); and the inner ring is integrally connected to the transmission device or detachably connected by a first fixedly-connected device (ring segment 51 connected to transmission device via manipulator bar 53, which is extended/retracted to manipulate ring segment 51 and is therefore detachably connected to dissector 40, Para. [0028]; Fig. 4); 
	a plane of an annulus of the inner ring is in a same plane as an extending direction of the transmission device (this limitation is claimed alternatively and thus not required to be taught in the prior art), or, an angle is provided between the plane of the annulus of the inner ring and the extending direction of the transmission device (one of ordinary skill would’ve understood an angle between a plane of ring segment 51 and the extending direction of dissector 40 to exist, since an angle encompasses any angle between the two structures, Fig. 4); or 
	the outer ring is integrally connected to the transmission device, and a plane of an annulus of the outer ring is in a same plane as an extending direction of the transmission device, or, an angle is provided between the plane of the annulus of the inner ring and the extending direction of the transmission device (these limitations are claimed alternatively and thus not required to be taught in the prior art); or 
	the transmission device is connected to the inner ring and the outer ring respectively (this limitation is claimed alternatively and thus not required to be taught in the prior art).
	Regarding claim 97, Kadykowski discloses the device of claim 1. Kadykowski further discloses a first fixedly-connected device (manipulator bar 53, which is fixed to ring segment 51, Para. [0028]), and 
	the inner ring is a closed circular ring (this limitation is claimed alternatively and thus not required to be taught in the prior art), or the inner ring is a closeable circular ring composed of at least two arc structures (ring segment 51 composed of at least two overlapping arc structures forming ring segment 51, which is closeable via ring segment 52, Para. [0030]; annotated Fig. 8);
	the inner ring is detachably connected to the transmission device by the first fixedly-connected device (ring segment 51 connected to transmission device via manipulator bar 53, which is extended/retracted to manipulate ring segment 51 and is therefore detachably connected to dissector 40, Para. [0028]; Fig. 4);
	the outer ring is a closed circular ring (this limitation is claimed alternatively and thus not required to be taught in the prior art), or the inner ring is a closeable circular ring composed of at least two structures (ring segment 52 composed of at least two overlapping structures forming ring segment 52, which is closeable via ring segment 51, Para. [0030]; annotated Fig. 8);
	and the outer ring is detachably connected to the transmission device by the second fixedly-connected device (ring segment 52 connected to transmission device via manipulator bar 54, which is extended/retracted to manipulate ring segment 52 and is therefore detachably connected to dissector 40, Para. [0028]; Fig. 4).

    PNG
    media_image1.png
    614
    808
    media_image1.png
    Greyscale

Annotated Figure 8 of Kadykowski
	Regarding claim 107, Kadykowski discloses the device of claim 1. Kadykowski further discloses a first fixedly-connected device (tubular body member 42, which is mounted to handle 41 and therefore functions as a fixedly-connected device, Para. [0028]), wherein
	the circumcision device comprises an inner ring (ring segment 51, which is proximal to ring 52 and therefore functions as an inner ring, Para. [0028]; Fig. 4) and an outer ring (ring segment 52, which is distal to ring 51 and therefore functions as an outer ring, Para. [0028]; Fig. 4); and the inner ring and the outer ring cooperate with each other (ring segments 51 and 52 form overlapping partial rings to dissect tissue, Para. [0030]); 
	the inner ring is a closed circular ring (this limitation is claimed alternatively and thus not required to be taught in the prior art), or the inner ring is a closeable circular ring composed of at least two arc structures (ring segment 51 composed of at least two overlapping arc structures forming ring 
	the outer ring is a closed circular ring (this limitation is claimed alternatively and thus not required to be taught in the prior art), or the outer ring is a closeable circular ring composed of at least two arc structures (ring segment 52 composed of at least two overlapping arc structures forming ring segment 52, which is closeable via ring segment 51, Para. [0030]; annotated Fig. 8 with respect to claim 97), wherein the outer ring is detachably connected to the transmission device by the first fixedly-connected device (ring segment 52 connected to dissector instrument 40 via manipulator bar 54 extending/retracting within tubular body member 42, therefore detachably connected by tubular body member 42, Para. [0028]; Fig. 4).
	Regarding claim 127, Kadykowski discloses the device of claim 1. Kadykowski further discloses wherein
	the circumcision device comprises a positioning cylinder (ring segment 51, which is cylindrical in nature and therefore functions as a positioning cylinder, Para. [0028]) and a cutting device (ring segment 52, which cuts tissue during dissection, Paras. [0028] and [0030]-[0034]); and 
	the positioning cylinder and the cutting device comprises a first annular contact surface (surface of ring segment 51, Figs. 5-8), and \ the cutting device comprises a second annular contact surface (surface of ring segment 52, Figs. 5-8) and the first annular contact surface and the second annular contact surface match with each other (ring segments 51 and 52 juxtaposed with each other, Para. [0030]; Figs. 5-7).
	Regarding claim 167, Kadykowski discloses the device of claim 127. Kadykowski further discloses wherein a foreskin fixing end is configured to be a positioning cylinder (note the following limitation is functional, and one of ordinary skill would’ve understood ring segment 51 to be capable of functioning as a foreskin fixing end, since it is cylindrical in nature and therefore functions as a positioning cylinder, Para. [0028]; Figs. 5-8) allowing glans to be partially inserted (note the following limitation is functional, and one of ordinary skill would’ve understood tissue including glans could be partially inserted as desired, since ring segment 51 dissects tissue, Paras. [0030]-[0034]), wherein a distal end of the positioning cylinder (distal end of ring segment 51, Figs. 5-7) bulges outwards radially to form a flange (ring segment 51 bulges outwards radially relative to base section 49 and slope section 61 of tip 44, Paras. [0029] and [0033]; Figs. 5-6), wherein the first annular contact surface is formed on a proximal-facing surface of the flange (one of ordinary skill would’ve understood the surface of ring segment 51 including the first annular contact surface to include a proximal-facing surface, Figs. 5-8), the foreskin crossed the flange (one of ordinary skill would’ve understood a foreskin would be configured to cross the flange, since Kadykowski discloses tissue configured to be dissected by ring segment 51 and would therefore cross ring segment 51, Paras. [0030]-[0034]; Figs. 5-8) and being supported on the first annular contact surface (note the following limitation is functional, and one of ordinary skill would’ve understood a foreskin would be fully capable of being supported on ring segment 51, since ring segment 51 is used in blunt dissection of tissue, Paras. [0030]-[0034]; Figs. 5-8); wherein a compressing, cutting, hemostasis or healing end is a cutting device (note the following limitation is functional, and one of ordinary skill would’ve understood ring segment 52 to be capable of functioning as a compressing, cutting, hemostasis or healing end, since ring segment 52 cuts tissue, Para. [0028] and [0030]-[0034]; Figs. 4-8) configured on a same frame with the positioning cylinder (Figs. 4-8) and the cutting device is configured to be actuated toward the foreskin fixing end (ring segments 51 and 52 extend and retract towards each other; therefore, ring segment 52 would be actuated toward ring segment 51, Para. 
	wherein the foreskin fixing end is connected to the transmission device (Fig. 4), and/or, the compressing, cutting, hemostasis or healing end is connected to the transmission device and receives the plurality of ultrasonic waves transmitted by the transmission device (Para. [0031]) and compresses and/or cuts the foreskin (note the following limitation is functional, and one of ordinary skill would’ve understood the device is fully capable of cutting the foreskin since the device cuts tissue, Paras. [0030]-[0034]), and/or, for applying hemostasis and/or heal for the wound (these limitations are claimed alternatively and thus not required to be taught in the prior art).
	Regarding claim 168, Kadykowski discloses the device of claim 167. Kadykowski further discloses wherein an angle between the first annular contact surface and an axis of the positioning cylinder is an acute angle (annotated Fig. 8 with respect to claim 97, which depicts an acute angle between a surface of ring segment 51 and a tangent line of ring segment 51, which one of ordinary skill would’ve understood to function as an axis).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 169-172 and 179-181 are rejected under 35 U.S.C. 103 as being unpatentable over Kadykowski in view of Broadwin (US 4016882).
	Regarding claim 169, Kadykowski discloses the device of claim 47. 
	However, Kadykowski fails to disclose further comprising a water mist/powder generator, wherein the water mist/powder generator is configured to apply liquid, and/or mist, and/or powder onto the circumcision device and/or an action site of a circumcision, prior to the circumcision, during the circumcision and/or after the circumcision; and the water mist/powder generator is disposed separately with respect to the ultrasonic wave generating device, the transmission device and the circumcision device; or, the water mist/powder generator is partly or entirely integrated on the ultrasonic wave generating device, the transmission device and/or the circumcision device.
	Broadwin teaches (Col. 4 line 41-Col. 6 line 18; Figs. 1-2), in the same field of endeavor, an ultrasonic cutting device including a water mist generator (irrigation source 56 connected to irrigation tube 26 and irrigation nozzle 28, Col. 4 lines 41-65 and Col. 5 lines 17-54; Fig. 1), wherein the generator is configured to apply liquid (irrigation source supplies sterile fluid, Col. 4 lines 41-65), and the generator 
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Kadykowski with the water generator integrated with the device, as taught by Broadwin, in order to cool and flush the operative site, keeping the site clear for view by the surgeon before proceeding to further excise material. Note Kadykowski (as modified) would further teach the water mist/powder generator configured to apply liquid, and/or mist, and/or powder onto the circumcision device and/or an action site of a circumcision, prior to the circumcision, during the circumcision and/or after the circumcision, since the following limitation is functional and one of ordinary skill would’ve understood that fluid could be applied at any time during a procedure.
	Regarding claim 170, Kadykowski discloses the device of claim 97. 
	However, Kadykowski fails to disclose further comprising a water mist/powder generator, wherein the water mist/powder generator is configured to apply liquid, and/or mist, and/or powder onto the circumcision device and/or an action site of a circumcision, prior to the circumcision, during the circumcision and/or after the circumcision; and the water mist/powder generator is disposed separately with respect to the ultrasonic wave generating device, the transmission device and the circumcision device; or, the water mist/powder generator is partly or entirely integrated on the ultrasonic wave generating device, the transmission device and/or the circumcision device.
	Broadwin teaches (Col. 4 line 41-Col. 6 line 18; Figs. 1-2), in the same field of endeavor, an ultrasonic cutting device including a water mist generator (irrigation source 56 connected to irrigation tube 26 and irrigation nozzle 28, Col. 4 lines 41-65 and Col. 5 lines 17-54; Fig. 1), wherein the generator is configured to apply liquid (irrigation source supplies sterile fluid, Col. 4 lines 41-65), and the generator is partly or entirely integrated on the device (irrigation tube mounted on handpiece, Col. 4 lines 41-65), 
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Kadykowski with the water generator integrated with the device, as taught by Broadwin, in order to cool and flush the operative site, keeping the site clear for view by the surgeon before proceeding to further excise material. Note Kadykowski (as modified) would further teach the water mist/powder generator configured to apply liquid, and/or mist, and/or powder onto the circumcision device and/or an action site of a circumcision, prior to the circumcision, during the circumcision and/or after the circumcision, since the following limitation is functional and one of ordinary skill would’ve understood that fluid could be applied at any time during a procedure.
	Regarding claim 171, Kadykowski discloses the device of claim 107.
	However, Kadykowski fails to disclose further comprising a water mist/powder generator, wherein the water mist/powder generator is configured to apply liquid, and/or mist, and/or powder onto the circumcision device and/or an action site of a circumcision, prior to the circumcision, during the circumcision and/or after the circumcision; and the water mist/powder generator is disposed separately with respect to the ultrasonic wave generating device, the transmission device and the circumcision device; or, the water mist/powder generator is partly or entirely integrated on the ultrasonic wave generating device, the transmission device and/or the circumcision device.
	Broadwin teaches (Col. 4 line 41-Col. 6 line 18; Figs. 1-2), in the same field of endeavor, an ultrasonic cutting device including a water mist generator (irrigation source 56 connected to irrigation tube 26 and irrigation nozzle 28, Col. 4 lines 41-65 and Col. 5 lines 17-54; Fig. 1), wherein the generator is configured to apply liquid (irrigation source supplies sterile fluid, Col. 4 lines 41-65), and the generator is partly or entirely integrated on the device (irrigation tube mounted on handpiece, Col. 4 lines 41-65), 
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Kadykowski with the water generator integrated with the device, as taught by Broadwin, in order to cool and flush the operative site, keeping the site clear for view by the surgeon before proceeding to further excise material. Note Kadykowski (as modified) would further teach the water mist/powder generator configured to apply liquid, and/or mist, and/or powder onto the circumcision device and/or an action site of a circumcision, prior to the circumcision, during the circumcision and/or after the circumcision, since the following limitation is functional and one of ordinary skill would’ve understood that fluid could be applied at any time during a procedure.
	Regarding claim 172, Kadykowski discloses the device of claim 167.
	However, Kadykowski fails to disclose further comprising a water mist/powder generator, wherein the water mist/powder generator is configured to apply liquid, and/or mist, and/or powder onto the circumcision device and/or an action site of a circumcision, prior to the circumcision, during the circumcision and/or after the circumcision; and the water mist/powder generator is disposed separately with respect to the ultrasonic wave generating device, the transmission device and the circumcision device; or, the water mist/powder generator is partly or entirely integrated on the ultrasonic wave generating device, the transmission device and/or the circumcision device.
	Broadwin teaches (Col. 4 line 41-Col. 6 line 18; Figs. 1-2), in the same field of endeavor, an ultrasonic cutting device including a water mist generator (irrigation source 56 connected to irrigation tube 26 and irrigation nozzle 28, Col. 4 lines 41-65 and Col. 5 lines 17-54; Fig. 1), wherein the generator is configured to apply liquid (irrigation source supplies sterile fluid, Col. 4 lines 41-65), and the generator is partly or entirely integrated on the device (irrigation tube mounted on handpiece, Col. 4 lines 41-65), 
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Kadykowski with the water generator integrated with the device, as taught by Broadwin, in order to cool and flush the operative site, keeping the site clear for view by the surgeon before proceeding to further excise material. Note Kadykowski (as modified) would further teach the water mist/powder generator configured to apply liquid, and/or mist, and/or powder onto the circumcision device and/or an action site of a circumcision, prior to the circumcision, during the circumcision and/or after the circumcision, since the following limitation is functional and one of ordinary skill would’ve understood that fluid could be applied at any time during a procedure.
	Regarding claim 179, Kadykowski (as modified) teaches the device of claim 169. Kadykowski (as modified) further teaches wherein the water mist/powder generator comprises a storage device (irrigation tube 26 and irrigation line 52, which contain irrigation fluid and therefore function as a storage device, Col. 4 lines 41-65 and Col. 5 lines 17-27; Fig. 1 of Broadwin) and an spraying device (irrigation nozzle 28 which sprays fluid, Col. 9 lines 28-31 of Broadwin); wherein the storage device is provided on the transmission device for storing liquid and/or powder (irrigation tube 26 mounted to handpiece, Col. 4 lines 41-65 of Broadwin); the spraying device is openable and closable (irrigation line 52 connected to motor controlled by switch 50, and switch 50 controls whether handpiece is used with or without irrigation; therefore, one of ordinary skill would’ve understood the irrigation line to be capable of being opened and closed via switch 50 either supplying fluid via the irrigation line or closing the line and preventing fluid from being supplied to the device, Col. 5 lines 43-62; Fig. 1 of Broadwin), the spraying device is disposed on an end of the storage device (Fig. 1) proximate to the circumcision device (one of ordinary skill would’ve understood the irrigation source to be integrated with the device as taught in Kadykowski and therefore proximate ring set 50 of Kadykowski) and is configured for 
	the ultrasonic wave generating device is connected to a water storage device and is configured for transmitting the plurality of ultrasonic waves to the water storage device to atomize stored water or a liquid medicine; and/or, the prepuce extruding, cutting, hemostasis, and healing assembly further comprises a second ultrasonic wave generating device, the second ultrasonic wave generating device is connected to the water storage device and is configured for transmitting the plurality of ultrasonic waves to the water storage device to atomize the stored water or liquid medicine (these limitations are claimed alternatively and thus not required to be taught in the prior art).
	Regarding claim 180, Kadykowski (as modified) teaches the device of claim 170. Kadykowski (as modified) further teaches wherein the water mist/powder generator comprises a storage device (irrigation tube 26 and irrigation line 52, which contain irrigation fluid and therefore function as a storage device, Col. 4 lines 41-65 and Col. 5 lines 17-27; Fig. 1 of Broadwin) and an spraying device (irrigation nozzle 28 which sprays fluid, Col. 9 lines 28-31 of Broadwin); wherein the storage device is provided on the transmission device for storing liquid and/or powder (irrigation tube 26 mounted to handpiece, Col. 4 lines 41-65 of Broadwin); the spraying device is openable and closable (irrigation line 52 connected to motor controlled by switch 50, and switch 50 controls whether handpiece is used with or without irrigation; therefore, one of ordinary skill would’ve understood the irrigation line to be capable of being opened and closed via switch 50 either supplying fluid via the irrigation line or closing the line and preventing fluid from being supplied to the device, Col. 5 lines 43-62; Fig. 1 of Broadwin), the spraying device is disposed on an end of the storage device (Fig. 1) proximate to the circumcision device (one of ordinary skill would’ve understood the irrigation source to be integrated with the device as taught in Kadykowski and therefore proximate ring set 50 of Kadykowski) and is configured for 
	the ultrasonic wave generating device is connected to a water storage device and is configured for transmitting the plurality of ultrasonic waves to the water storage device to atomize stored water or a liquid medicine; and/or, the prepuce extruding, cutting, hemostasis, and healing assembly further comprises a second ultrasonic wave generating device, the second ultrasonic wave generating device is connected to the water storage device and is configured for transmitting the plurality of ultrasonic waves to the water storage device to atomize the stored water or liquid medicine (these limitations are claimed alternatively and thus not required to be taught in the prior art).
	Regarding claim 181, Kadykowski (as modified) teaches the device of claim 172. Kadykowski (as modified) further teaches wherein the water mist/powder generator comprises a storage device (irrigation tube 26 and irrigation line 52, which contain irrigation fluid and therefore function as a storage device, Col. 4 lines 41-65 and Col. 5 lines 17-27; Fig. 1 of Broadwin) and an spraying device (irrigation nozzle 28 which sprays fluid, Col. 9 lines 28-31 of Broadwin); wherein the storage device is provided on the transmission device for storing liquid and/or powder (irrigation tube 26 mounted to handpiece, Col. 4 lines 41-65 of Broadwin); the spraying device is openable and closable (irrigation line 52 connected to motor controlled by switch 50, and switch 50 controls whether handpiece is used with or without irrigation; therefore, one of ordinary skill would’ve understood the irrigation line to be capable of being opened and closed via switch 50 either supplying fluid via the irrigation line or closing the line and preventing fluid from being supplied to the device, Col. 5 lines 43-62; Fig. 1 of Broadwin), the spraying device is disposed on an end of the storage device (Fig. 1) proximate to the circumcision device (one of ordinary skill would’ve understood the irrigation source to be integrated with the device as taught in Kadykowski and therefore proximate ring set 50 of Kadykowski) and is configured for 
	the ultrasonic wave generating device is connected to a water storage device and is configured for transmitting the plurality of ultrasonic waves to the water storage device to atomize stored water or a liquid medicine; and/or, the prepuce extruding, cutting, hemostasis, and healing assembly further comprises a second ultrasonic wave generating device, the second ultrasonic wave generating device is connected to the water storage device and is configured for transmitting the plurality of ultrasonic waves to the water storage device to atomize the stored water or liquid medicine (these limitations are claimed alternatively and thus not required to be taught in the prior art).
Allowable Subject Matter
Claims 173-175 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Regarding claims 173-175, Kadykowski fails to disclose wherein the outer ring comprises a vibration annular knife and an adjustable annular knife, the vibration annular knife is connected to an ultrasonic vibration, and the adjustable annular knife is connected to an adjustable annular knife holder through a pin, and to the fixed annular knife holder through a spring and makes the annular handlepiece openable or closable operably, and it would not be obvious to one of ordinary skill to modify the device of Kadykowski as claimed, since Kadykowski already discloses ring structures for cutting tissue.
Claims 176-178 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claims 176-178, Kadykowski fails to disclose wherein the ultrasonic wave generating device comprises a first ultrasonic vibrator and a second ultrasonic vibrator; the outer ring comprises a first annular knife and a second annular knife, the first ultrasonic vibrator and the second ultrasonic vibrator are respectively connected to the first annular knife and the second annular knife and transmit an ultrasonic vibration to the first annular knife and the second annular knife respectively; and a first scissor annular knife supporter and a second scissor annular knife supporter are provided to support the first annular knife and the second annular knife, respectively, and it would not be obvious to one of ordinary skill to modify the device of Kadykowski as claimed, since Kadykowski already discloses ring structures cutting tissue and connected to an ultrasonic cutting source.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2015/0313624 A1 to Altokhais, disclosing a circumcision device including a diathermy energy source.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRIGID K BYRD/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771